Citation Nr: 1417003	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1971 to August 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The claim for service connection for diabetes mellitus was previously denied in a July 2008 rating decision.  Subsequent to that decision, additional service records were associated with the claims file that are relevant to the claim and existed at the time of the prior rating decision.  This claim must now be reconsidered on the merits, and new and material evidence is not required.  See 38 C.F.R. § 3.156(c). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's diabetes mellitus and bilateral hip disabilities are related to his active service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right hip disability are met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left hip disability are met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his current bilateral hip disabilities and diabetes mellitus are related to his time as a hostage at the U.S. Embassy in Tehran from November 1979 to January 1981.  

With regard to the hip disabilities, the Veteran contends that his preexisting hip disability was aggravated in service.  His service enlistment examination report shows that he dislocated one of his hips (it does not specify which side) in 1967, was hospitalized for six weeks, and had a blood clot in his right leg.  In addition, in March 2012, the Veteran's ex-wife submitted a letter stating that the Veteran injured his hips while taking sky diving lessons in 1981.  

He avers that his diabetes is directly related to active service, and, in particular, to his time as a prisoner of war (POW).  In the alternative, he avers that his diabetes is related to herbicide exposure while serving on the USS Tripoli in the contiguous waters of the Republic of Vietnam.

It unclear if the Veteran was exposed to herbicides during his military service, however, the Veteran has been in receipt of a combined 100 percent disability rating since 1999.  The Board must take into consideration the impact of multiple severe service connected disabilities has had on the Veteran over time, beyond the unremitting experiences as a POW of the Iranians, which the VA cannot, and will not, overlook.

The Board has considered the lay and medical evidence of record, and finds that the evidence is at least in equipoise as to whether the Veteran's diabetes mellitus and bilateral hip disabilities are related to his active service and/or his service connected disabilities as a whole.  Further evaluation or proceedings of this issue, likely requiring a remand of this case and further delays in the adjudication of this case, does not serve the interests of the Veteran or the VA.

With the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for diabetes mellitus and bilateral hip disabilities are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The nature and extent of this problems associated with these disabilities is not before the Board at this time.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

ORDER

Service connection for diabetes mellitus is granted.  

Service connection for a right hip disability is granted.

Service connection for a left hip disability is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


